







INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 3
Dated as of November 20, 2017
among
HB HOLDINGS, LLC,
as Holdings,
HOSTESS BRANDS, LLC,
as Borrower,
PARENT HOLDCO,
THE SUBSIDIARY LOAN PARTIES,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,
_________________


CREDIT SUISSE SECURITIES (USA) LLC,


DEUTSCHE BANK SECURITIES INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
and
BARCLAYS BANK PLC
as Joint Lead Arrangers and Joint Bookrunners,
_________________








    

--------------------------------------------------------------------------------






INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 3


This INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 3 (this “Agreement”),
dated as of November 20, 2017, is made by and among HB Holdings, LLC, a Delaware
limited liability company (“Holdings”), Hostess Brands, LLC, a Delaware limited
liability company (the “Borrower”), each “Subsidiary Loan Party” listed on the
signature pages hereto (each, a “Subsidiary Loan Party” and, collectively,
jointly and severally, the “Subsidiary Loan Parties”), Hostess Holdco, LLC, a
Delaware limited liability company (“Parent Holdco”), Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent under the Existing First Lien Credit
Agreement (as defined below) (the “Administrative Agent”), and each of the
Lenders party hereto.
PRELIMINARY STATEMENTS:
(1)    Holdings, the Borrower, the Lenders party thereto from time to time and
the Administrative Agent are party to that certain Second Amended and Restated
First Lien Credit Agreement, dated as of August 3, 2015, as amended and restated
on November 18, 2016 and as further amended and restated on May 19, 2017 (as may
be further amended, restated, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Existing First Lien Credit
Agreement”).
(2)    The Borrower has requested that the November 2017 Refinancing Term B
Lenders (as defined below) provide November 2017 Refinancing Term B Loans (as
defined below) in an aggregate principal amount of $993,762,492.19, as
Refinancing Term Loans (as defined in the Existing First Lien Credit Agreement)
pursuant to Section 2.21(j) of the Existing First Lien Credit Agreement.
(3)     On the November 2017 Effective Date (as defined below), each person that
executes and delivers this Agreement as a November 2017 Refinancing Term B
Lender will make November 2017 Refinancing Term B Loans to the Borrower in an
aggregate principal amount equal to its November 2017 Refinancing Term B Loan
Commitment (as defined below), the proceeds of which will be used by the
Borrower to repay in full the outstanding principal amount of Existing Term B
Loans (as defined below) as of the November 2017 Effective Date.
(4)     With respect to the November 2017 Refinancing Term B Loan Commitments,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc. and Barclays Bank PLC will act as the joint lead
arrangers (in such capacity, the “November 2017 Refinancing Arrangers”) and
joint bookrunners.
(5)    The Administrative Agent, Holdings, the Borrower and the Lenders party
hereto (which Lenders constitute the Lenders required pursuant to Section
9.08(b) of the Existing First Lien Credit Agreement) desire to memorialize the
terms of this Agreement and to make certain other changes set forth herein and
in the Amended First Lien Credit Agreement (as defined below) by amending and
restating, in accordance with Section 9.08(b) of the Existing First Lien Credit
Agreement, the Existing First Lien Credit Agreement as set forth below, such
amendment and restatement to become effective at the Amendment Effective Time
(as defined below).


1
    

--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
section 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended First Lien Credit
Agreement. In addition, as used in this Agreement, the following terms have the
meanings specified:
“Existing Term B Lender” shall mean a Lender with Existing Term B Loans
outstanding immediately prior to the November 2017 Effective Date.
“Existing Term B Loans” shall mean the Term B Loans outstanding under the
Existing First Lien Credit Agreement immediately prior to the November 2017
Effective Date.
“November 2017 Refinancing Term B Lender” shall mean a person with a November
2017 Refinancing Term B Loan Commitment on the November 2017 Effective Date. For
the avoidance of doubt, an Existing Term B Lender immediately prior to the
November 2017 Effective Date may also be a November 2017 Refinancing Term B
Lender.
“November 2017 Refinancing Term B Loan” shall mean a Loan that is made pursuant
to Section 2 of this Agreement.
“November 2017 Refinancing Term B Loan Commitment” shall mean, with respect to
each November 2017 Refinancing Term B Lender, the commitment of such November
2017 Refinancing Term B Lender to make November 2017 Refinancing Term B Loans to
the Borrower on the November 2017 Effective Date. The amount of each Lender’s
November 2017 Refinancing Term B Loan Commitment as of the November 2017
Effective Date is set forth on Schedule 1 hereto.


2
    

--------------------------------------------------------------------------------







SECTION 2.    Term B Loan Refinancing. Subject to the terms and conditions set
forth herein, each of the November 2017 Refinancing Term B Lenders agrees to
make November 2017 Refinancing Term B Loans to the Borrower on the November 2017
Effective Date in a principal amount equal to its November 2017 Refinancing Term
B Loan Commitment. Unless previously terminated, the November 2017 Refinancing
Term B Loan Commitments shall terminate upon the earlier of (i) the November
2017 Refinancing Term B Lender making the November 2017 Refinancing Term B Loans
to the Borrower and (ii) 11:59 p.m., New York City time, on the November 2017
Effective Date.
SECTION 3.    Requests for November 2017 Refinancing Term B Loans. To request a
Borrowing of November 2017 Refinancing Term B Loans on the November 2017
Effective Date, the Borrower shall notify the Administrative Agent of such
request in writing not later than 1:00 p.m., New York City time, one Business
Day prior to the November 2017 Effective Date (or such later time as the
Administrative Agent may agree).
SECTION 4.    Representations of the Loan Parties. Each Loan Party hereby
represents and warrants to the other parties hereto as of the November 2017
Effective Date that:
(a) this Agreement has been duly authorized, executed and delivered by such Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;
(b)    the representations and warranties of the Borrower and each other Loan
Party contained in the Loan Documents shall be true and correct in all material
respects on and as of the November 2017 Effective Date (both before and after
giving effect to the borrowing of the November 2017 Refinancing Term B Loans)
with the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);
(c)    after giving effect to this Agreement, the execution, delivery and
performance by each Loan Party of this Agreement (i) have been duly authorized
by all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party, (B)
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (D) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which such Loan Party is a party or by which any of them or
any of their property is or may be bound, (y) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default


3
    

--------------------------------------------------------------------------------







referred to in clause (x) or (y) of this clause (c), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (z) result in the creation or imposition of any Lien upon or with respect to
(1) any property or assets now owned or hereafter acquired by such Loan Party,
other than the Liens created by the Loan Documents and Permitted Liens, or (2)
any Equity Interests of the Borrower now owned or hereafter acquired by
Holdings, other than Liens created by the Loan Documents or Liens permitted by
Article VIA of the Amended First Lien Credit Agreement; and
(d) at the time of and immediately after giving effect to this Agreement, no
Default or Event of Default has occurred or is continuing or shall result from
this Agreement in respect of the November 2017 Refinancing Term B Loans or from
the application of the proceeds therefrom.
SECTION 5.    Conditions of Lending. The obligations of the November 2017
Refinancing Term B Lenders to make November 2017 Refinancing Term B Loans on the
November 2017 Effective Date are subject to the satisfaction (or waiver by a
majority of the November 2017 Refinancing Term B Lenders) of the following
conditions (the date of such satisfaction or waiver, the “November 2017
Effective Date”):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each November 2017 Refinancing Term B Lender and (ii) from each of Parent
Holdco, Holdings, the Borrower and the Subsidiary Loan Parties, either (x) a
counterpart of this Agreement signed on behalf of such party or (y) written
evidence reasonably satisfactory to the Administrative Agent (which may include
delivery of a signed signature page of this Agreement by facsimile or other
means of electronic transmission (e.g., “pdf”)) that such party has signed a
counterpart of this Agreement.
(b)    The Administrative Agent shall have received a Borrowing Request as set
forth in Section 3 above and setting forth the information required by Section
2.03 of the Existing First Lien Credit Agreement, which Borrowing Request may be
conditioned upon the effectiveness of this Agreement.
(c)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Existing Term B Lender immediately prior to the November 2017
Effective Date, simultaneously with the making of the November 2017 Refinancing
Term B Loans, all accrued and unpaid interest and, to the extent required to be
paid by the Loan Parties under the Loan Documents, fees and other amounts
accrued and unpaid on the Existing Term B Loans to, but not including, the
November 2017 Effective Date, and substantially simultaneously with the
borrowing of the November 2017 Refinancing Term B Loans, the Existing Term B
Loans shall be paid in full.
(d)    The Administrative Agent shall have received a certificate of the
Executive Vice President or Vice President or similar officer of each Loan Party
dated the November 2017 Effective Date:
(i)    either (x) attaching a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent


4
    

--------------------------------------------------------------------------------







and governing documents, including all amendments thereto, of such Loan Party,
certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization or (y) with respect to any
Loan Party other than the Borrower or Holdings., certifying there have been no
changes to the certificate or articles of incorporation, certificate of limited
partnership, certificate of formation or other equivalent constituent and
governing documents of such Loan Party since May 19, 2017 (the “May 2017
Effective Date”);
(ii)    attaching a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official);
(iii)    either (x) certifying that attached thereto is a true and complete copy
of the by-laws (or partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the November 2017 Effective Date and at all times since a date prior
to the date of the resolutions described in clause (iv) below or (y) with
respect to any Loan Party other than the Borrower or Holdings, certifying that
there have been no changes to the by-laws (or partnership agreement, limited
liability company agreement or other equivalent constituent and governing
documents) of such Loan Party since the May 2017 Effective Date;
(iv)    certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents
executed in connection with this Agreement to which such Loan Party is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the November 2017 Effective Date;
(v)    certifying as to the incumbency and specimen signature of each officer
executing any Loan Document executed in connection with this Agreement on behalf
of such Loan Party; and
(vi)    certifying as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party.
(e)    The Administrative Agent shall have received, on behalf of itself and the
November 2017 Refinancing Term B Lenders, a written opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP (A) dated the November 2017 Effective Date,
(B) addressed to the Administrative Agent and the November 2017 Refinancing Term
B Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent covering such matters relating to this Agreement as the
Administrative Agent shall reasonably request.


5
    

--------------------------------------------------------------------------------







(f)    The Administrative Agent shall have received all fees payable thereto or
to any November 2017 Refinancing Arranger or any November 2017 Refinancing Term
B Lender, on or prior to the November 2017 Effective Date and, to the extent
invoiced at least three Business Days prior to the November 2017 Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Davis Polk & Wardwell
LLP) required to be reimbursed or paid by the Loan Parties hereunder or under
any Loan Document on or prior to the November 2017 Effective Date (which amounts
may be offset against the proceeds of the November 2017 Refinancing Term B Loans
made hereunder).
(g)    The Administrative Agent shall have received on or prior to the November
2017 Effective Date all documentation and other information of the type set
forth in Section 3.25(a) of the Existing First Lien Credit Agreement, to the
extent such information has been requested by the Administrative Agent not less
than three Business Days prior to the November 2017 Effective Date.
(h)    The Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower dated as of the November
2017 Effective Date, to the effect set forth in Sections 4(b) and 4(d) hereof.
SECTION 6.    Consent and Affirmation. Each of Parent Holdco, Holdings and the
Subsidiary Loan Parties, in its capacity as a guarantor under the Parent
Guarantee Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary
Guarantee Agreement, respectively, and, as applicable, a pledgor under the other
Security Documents, hereby (i) consents to the execution, delivery and
performance of this Agreement and agrees that each of the Parent Guarantee
Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary Guarantee
Agreement, respectively, and the other Security Documents is, and shall continue
to be, in full force and effect and is hereby in all respects ratified and
confirmed on the November 2017 Effective Date, except that, on and after the
Amendment Effective Time, each reference to “Credit Agreement”, “First Lien
Credit Agreement”, “thereunder”, “thereof” or words of like import shall, unless
the context otherwise requires, mean and be a reference to the Amended First
Lien Credit Agreement and (ii) confirms that the Security Documents to which
each of Holdings and the Subsidiary Loan Parties is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations (which, for the avoidance of doubt, include the
Obligations in respect of the November 2017 Refinancing Term B Loans incurred
under this Agreement).
SECTION 7.    Amendment and Restatement of the Existing First Lien Credit
Agreement. Immediately after the funding of the November 2017 Refinancing Term B
Loans on the November 2017 Effective Date pursuant to Section 5 hereof (such
time, the “Amendment Effective Time”), the Existing First Lien Credit Agreement
shall be amended and restated in its entirety as set forth on Annex A hereto
(the Existing First Lien Credit Agreement, as so amended and restated, the
“Amended First Lien Credit Agreement”), and the Lenders party hereto (which
Lenders constitute the Lenders required pursuant to Section 9.08(b) of the
Existing First Lien Credit Agreement) consent to the Amended First Lien Credit
Agreement and direct the Administrative Agent to enter into such other Loan
Documents and to take such other actions as the Administrative


6
    

--------------------------------------------------------------------------------







Agent determines may be necessary or desirable to give effect to the
transactions contemplated hereby.
SECTION 8.    Reference to and Effect on the Loan Documents. (a) On and after
the Amendment Effective Time, each reference in the Amended First Lien Credit
Agreement to “hereunder”, “hereof”, “Agreement”, “this Agreement” or words of
like import and each reference in the other Loan Documents to “Credit
Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or words of
like import shall, unless the context otherwise requires, mean and be a
reference to the Amended First Lien Credit Agreement. From and after the
Amendment Effective Time, this Agreement shall be a Loan Document under the
Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement.
(a)    The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (which, for the avoidance of doubt,
include the Obligations in respect of the November 2017 Refinancing Term B Loans
incurred under this Agreement) of the Loan Parties under the Loan Documents, in
each case, as amended by this Agreement.
(b)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(c)    This Agreement shall constitute an “Incremental Assumption Agreement”,
the November 2017 Refinancing Term B Lenders shall constitute “Refinancing Term
Lenders” and “Lenders” and the November 2017 Refinancing Term B Loans shall
constitute “Refinancing Term Loans”, “Term B Loans”, “Term Loans” and “Loans”,
in each case, for all purposes of the Amended First Lien Credit Agreement and
the other Loan Documents.
(d)    This Agreement shall constitute notice to the Administrative Agent
required under Section 2.21(j) of the Existing First Lien Credit Agreement. In
the event that the November 2017 Effective Date is a date less than five
Business Days following the date of this Agreement, the Administrative Agent
hereby confirms and agrees that, notwithstanding such shorter notice period,
this Agreement constitutes valid notice of the November 2017 Effective Date in
accordance with Section 2.21(j) of the Existing First Lien Credit Agreement.
SECTION 9.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement


7
    

--------------------------------------------------------------------------------







by .pdf or other electronic form shall be effective as delivery of a manually
executed original counterpart of this Agreement.
SECTION 10.    Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto. The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
SECTION 11.    Governing Law; Etc.
(a)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.05, 9.11 AND
9.15 OF THE EXISTING FIRST LIEN CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET
FORTH IN FULL HEREIN.
SECTION 12.    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing First Lien Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing First
Lien Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein. Nothing implied in this Agreement or in any other document contemplated
hereby shall be construed as a release or other discharge of any of the Loan
Parties under any Loan Document from any of its obligations and liabilities as a
borrower, guarantor or pledgor under any of the Loan Documents.
SECTION 13.    Mortgage Amendments. The applicable Loan Party shall deliver to
the Administrative Agent within 90 days after the November 2017 Effective Date,
or such longer time as may be agreed by the Administrative Agent, any necessary
amendment or modification, if any, to each Mortgage giving effect to this
Agreement, in proper form for recording in all appropriate places in all
applicable jurisdictions, together with such other documents relating to the
Mortgages (including any modification and date down endorsements to the existing
lender’s policies of title


8
    

--------------------------------------------------------------------------------







insurance insuring the liens of the Mortgages) as are reasonably requested by
the Administrative Agent.
SECTION 14.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended First Lien Credit Agreement.


[Signature Pages Follow]


9
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HB HOLDINGS, LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
HOSTESS HOLDCO, LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory


[Signature Page to Incremental Assumption and Amendment Agreement No. 3]

--------------------------------------------------------------------------------







HOSTESS BRANDS, LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
HOSTESS BRANDS SERVICES, LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
HB HOLDINGS (RE), LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
NEW HB ACQUISITION (RE), LLC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
HOSTESS SUPERIOR CAKE PRODUCTS, INC

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory
SUPERIOR CAKE PRODUCTS, INC.

By:    /s/ Thomas A. Peterson
    Name: Thomas A. Peterson
    Title: Authorized Signatory




[Signature Page to Incremental Assumption and Amendment Agreement No. 3]

--------------------------------------------------------------------------------


 


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and November
2017 Refinancing Term B Lender




By: /s/ Mikhail Faybusovich
Name: Mikhail Faybusovich
Title: Authorized Signatory


By: /s/ Andres Griffin
Name: Andrew Griffin
Title:Authorized Signatory












[Signature Page to Incremental Assumption and Amendment Agreement No. 3]

--------------------------------------------------------------------------------






SCHEDULE 1
November 2017 Refinancing Term B Loan Commitments
November 2017 Refinancing Term B Lender
November 2017 Refinancing Term B Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$
993,762,492.19


Total:
$
993,762,492.19











    

--------------------------------------------------------------------------------









ANNEX A
Amended First Lien Credit Agreement
[See attached.]




    